Citation Nr: 1636567	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  09-34 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder to include spondylosis with radiculopathy.  

2.  Entitlement to service connection for a thoracolumbar spine disorder to include strain and spondylosis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from September 1965 to January 1969.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Buffalo, New York, Regional Office (RO) which, in pertinent part, denied service connection for both cervical spondylosis with radiculopathy and thoracolumbar strain and spondylosis.  In March 2014, the Board remanded the Veteran's appeal to the RO for additional action.  

In February 2016, the Board again remanded the Veteran's claim to the RO for additional action.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

The Board has reframed the issues on appeal in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  


FINDINGS OF FACT

1.  Service connection is currently in effect for right (major) wrist fracture residuals with fourth and fifth finger tendon entrapment; right (major) carpal tunnel syndrome; right (major) wrist fracture residuals with loss of motion; right (major) shoulder strain and acromion joint osteoarthritis; left (minor) wrist fracture residuals; and hypertension.  

2.  Cervical spine spondylosis with radiculopathy has been found to be etiologically related to the Veteran's service-connected  right wrist fracture residuals with fourth and fifth finger tendon entrapment; right carpal tunnel syndrome; right wrist fracture residuals with loss of motion; and right shoulder strain and acromion joint osteoarthritis.  

3.  Thoracolumbar spine strain and spondylosis have been found to be etiologically related to the Veteran's service-connected  right wrist fracture residuals with fourth and fifth finger tendon entrapment; right carpal tunnel syndrome; right wrist fracture residuals with loss of motion; and right shoulder strain and acromion joint osteoarthritis.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for cervical spine spondylosis with radiculopathy are met.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310(a), 3.326(a) (2016).  

2.  The criteria for service connection for thoracolumbar spine strain and spondylosis are met.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310(a), 3.326(a) (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  In this decision, the Board grants service connection for both cervical spine spondylosis with radiculopathy and thoracolumbar spine strain and spondylosis.  As such action represents a complete grant of the benefits sought on appeal, no further discussion of VA's duties to notify and to assist is necessary.  


II.  Service Connection for Cervical Spine and Thoracolumbar Spine Disorders

The Veteran asserts that service connection for both a cervical spine disorder and a thoracolumbar spine disorder is warranted as the claimed spine disorders have been diagnosed as secondary to his multiple service-connected right upper extremity disabilities.  

Service connection may be granted for recurrent disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  The Court has clarified that service connection shall be granted on a secondary basis under the provisions of 38 C.F.R. § 3.310(a) where it is demonstrated that a service-connected disorder has aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Service connection is currently in effect for right (major) wrist fracture residuals with fourth and fifth finger tendon entrapment; right (major) carpal tunnel syndrome; right (major) wrist fracture residuals with loss of motion; right (major) shoulder strain and acromion joint osteoarthritis; left (minor) wrist fracture residuals; and hypertension.  

The Veteran's service treatment records do not refer to either a cervical spine disorder or a thoracolumbar spine disorder.  

The report of a January 2009 VA spine examination states that the Veteran was diagnosed with both cervical spine spondylosis with radiculopathy and thoracolumbar spine strain and spondylosis.  

A March 2009 written statement from G. Coppola, D.O., relates that the Veteran "is limited on a daily basis regarding his usage of his right wrist and upper arm complex" and the "amount of compensation over the years has also contributed to compensatory changes to his neck and upper back region as well."  

An October 2014 written statement from S. O'Donnell, D.O., conveys that: the Veteran "initially suffered fractures of both arms as a result of a fall from an airplane engine stand in 1968;" "[h]e has suffered from chronic shoulder, neck, and back pain ever since;" and "[t]hrough somato-somatic reflexes and compensatory mechanisms, it is my opinion that [the Veteran's] musculoskeletal pain is related to his traumatic injury."  

The report of a March 2016 VA spine evaluation concludes that the "Veteran's cervical and thoracolumbar spine conditions are at least as likely as not secondary to his [service-connected] shoulder and wrist conditions."  The VA physician opined that the "Veteran's current cervical spine and thoracolumbar spine conditions are multifactorial;" the "Veteran's service-connected shoulder and wrist conditions have required him to alter his stance and biomechanics to guard these [service-connected] conditions;" "[t]hese alterations have put an undue stress on his spine leading to current condition;" and "it is certain that the service-connected conditions contributed to the development of the current spine conditions."  

The Board finds that the evidence is in at least equipoise as to whether the Veteran's diagnosed cervical spine and thoracolumbar spine disorders were incurred secondary to his multiple service-connected right upper extremity disabilities.  The Veteran has been diagnosed with cervical spondylosis with radiculopathy and thoracolumbar spine strain and spondylosis secondary to his service-connected  right wrist fracture residuals with fourth and fifth finger tendon entrapment; right carpal tunnel syndrome; right wrist fracture residuals with loss of motion; and right shoulder strain and acromion joint osteoarthritis by Drs. Coppola and O'Donnell and a VA examiner.  Upon resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection is now warranted for both cervical spine spondylosis with radiculopathy and thoracolumbar spine strain and spondylosis.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for cervical spine spondylosis with radiculopathy is granted.  

Service connection for thoracolumbar spine strain and spondylosis is granted.  



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


